RX FUNDS TRUST (formerly the American Independence Funds Trust II) (THE “TRUST”) SUPPLEMENT DATED AUGUST 11, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 (as amended through August 5, 2015) RX TACTICAL ROTATION FUND (formerly the Rx MAR Tactical Conservative Fund) (TICKERS: RXTIX, RXTAX, RXTCX) RX TRADITIONAL ALLOCATION FUND (formerly the Rx MAR Tactical Aggressive Growth Fund) (TICKERS: RXAIX, RXAAX, RXACX) (the “Funds”) This supplement to the Prospectus and Statement of Additional Information, each dated March 1, 2015, as amended through August 5, 2015, updates certain information with respect to each of the Funds listed above. Effective August 13, 2015, the tickers for the Institutional Class shares and Class C shares of the Funds will be changed as noted below: Fund Name and Class Current Ticker New Ticker Rx Tactical Rotation Fund Institutional Class RXTIX FMARX Class C RXTCX FMLAX Rx Traditional Allocation Fund Institutional Class RXAIX FMSQX Class C RXACX FMTSX The tickers for Class A shares of the Funds will not change and the CUSIP identifiers for all classes of each Fund will remain the same. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
